NIX, Judge:
Henry J. Colten, petitioner herein, plead guilty to the crime of Forgery Second Degree in the District Court of Harper County on October 4, 1965.
He alleges he did not know of his legal rights, and therefore, did not give proper notice to appeal.
However, the petition states he was represented by counsel at his sentencing. Defendant did not complete the required form, so we are unable to determine if he had his own attorney or if court-appointed.
By defendant’s own statement, he did not give notice of intent to appeal, did not request a casemade, nor make any affirmative effort to perfect an appeal or withdraw his plea of guilty within the time prescribed by law. This Court has held that this is necessary, and failure to do so is fatal.
The petition and request for casemade and Post-Conviction Appeal is therefore denied.
BUSSEY, P. J., and BRETT, J., concur.